Title: James Madison to Jared Sparks, 1 June 1831
From: Madison, James
To: Sparks, Jared


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                June 1. 1831
                            
                        
                         
                        I have duly recd. yours of the 24. Ult. and inclose the little pamphlet by Govr. Morris which it refers to.
                            Unless it is to be printed entire in the Volumes you are preparing, I should wish to replace it in the Collection from
                            which it is taken. Of other unofficial writings by him I have but the single recollection, that he was a writer for the
                            Newspapers in 1780 (being then a member of Congress), on our public affairs, chiefly I believe on the currency &
                            resources of the U.S. It was about the time when the scale of 1 for 40. was applied to the 200,000,000 of dollars which
                            had been emitted; and his publications were probably occasioned by, that crisis; but of the precise scope of them I cannot
                            speak. I became a member of Congress, in March of that year, just after the fate of the old emissions had been decided on,
                            and the subject so far deprived of its interest. In the Philadelphia Newspapers of that period, the writings in question
                            might probably be found, and verified by the style if not the name of the author. Whether Mr. Morris wrote a pamphlet
                            about Deane, is a point on which I can give no answer.
                        May I ask of you to let me know the result of your correspondance with Charleston on the subject of Mr.
                            Pinckney’s draft of a Constitution for the U.S. as soon as it is ascertained.
                        It is quite certain that since the death of Col: Few, I have been the only living Signer of the Constitution
                            of the U.S. Of the members who were present, and did not sign, and of those were present a part of the time but had left
                            the Convention, it is equally certain, that not one has remained Since the death of Mr. Lansing, who disappeared so
                            mysteriously not very long ago. I happen also to be the sole survivor of those who were members of the Revolutionary
                            Congress prior to the close of the war; as I had been for some years, of the members of the Convention of 1776 which
                            formed the first Constitution of Virginia. Having outlived so many of my Co-temporaries I ought not to forget that I may
                            be thought to have outlived myself. With cordial esteem & all good wishes
                        
                            
                                James Madison
                            
                        
                    I had not known that the papers of Mr Hamilton had passed into the hands of Mr. Baylies. Col: Pickering was the last
                            reputed selection for the trust